EXHIBIT 10.8

 

NINETEENTH LOAN MODIFICATION AGREEMENT

 

This Nineteenth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into on April 11, 2008 by and between SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts  02462 (“Bank”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at 200 Wheeler Road, Burlington, Massachusetts 01803 for itself and
as successor by merger with ASPENTECH, INC., a Texas corporation with offices at
200 Wheeler Road, Burlington, Massachusetts 01803 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007, A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007, A CERTAIN SEVENTEENTH LOAN MODIFICATION AGREEMENT DATED
DECEMBER 28, 2007 AND A CERTAIN EIGHTEENTH LOAN MODIFICATION AGREEMENT DATED
JANUARY 24, 2008 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     SECTION 6(4) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER (I) ITS MONTHLY
UNAUDITED FINANCIAL STATEMENTS FOR PERIODS ENDING ON A DATE BETWEEN APRIL 30,
2007 AND JULY 31, 2007, INCLUSIVE, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN
ANY EVENT WITHIN THIRTY DAYS AFTER THE END OF EACH APPLICABLE MONTH, WITH FINAL
FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL
STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008, (II) ITS
MONTHLY UNAUDITED FINANCIAL STATEMENT FOR PERIOD ENDING


 

--------------------------------------------------------------------------------



 


ON AUGUST 31, 2007, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR
BEFORE NOVEMBER 15, 2007, WITH FINAL FORM TO BE DELIVERED TO BANK WITHIN THREE
DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT
LATER THAN MAY 15, 2008, (III) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR
THE PERIOD ENDING ON SEPTEMBER 30, 2007, IN DRAFT FORM AS SOON AS AVAILABLE, AND
IN ANY EVENT NO LATER THAN DECEMBER 15, 2007, WITH FINAL FORMS TO BE DELIVERED
TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE
SEC BUT IN NO EVENT LATER THAN MAY 15, 2008, AND (IV) ) ITS MONTHLY UNAUDITED
FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON DECEMBER 31, 2007, IN DRAFT FORM
AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN JANUARY 31, 2008, WITH
FINAL FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH
FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008.  BANK
HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR
THE PERIODS ENDING OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008 AND
FEBRUARY 29, 2008.”


 

and inserting the following text in lieu thereof:

 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER (I) ITS MONTHLY
UNAUDITED FINANCIAL STATEMENTS FOR PERIODS ENDING ON A DATE BETWEEN APRIL 30,
2007 AND JULY 31, 2007, INCLUSIVE, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN
ANY EVENT WITHIN THIRTY DAYS AFTER THE END OF EACH APPLICABLE MONTH, WITH FINAL
FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL
STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008, (II) ITS
MONTHLY UNAUDITED FINANCIAL STATEMENT FOR PERIOD ENDING ON AUGUST 31, 2007, IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE NOVEMBER 15,
2007, WITH FINAL FORM TO BE DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF
SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008,
(III) ITS MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON
SEPTEMBER 30, 2007, IN DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN DECEMBER 15, 2007, WITH FINAL FORMS TO BE DELIVERED TO BANK WITHIN
THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO
EVENT LATER THAN MAY 15, 2008, AND (IV) ITS MONTHLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIOD ENDING ON DECEMBER 31, 2007, IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 7, 2008, WITH FINAL FORMS TO BE
DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS
WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008.  BANK HEREBY WAIVES
(I) RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS
ENDING OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008 AND FEBRUARY 29,
2008 AND (II) RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENT FOR
THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31,
2008.”


 


(II)                                  SECTION 6(5) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR PERIODS ENDING ON A DATE BETWEEN APRIL 30, 2007 AND
DECEMBER 31, 2007, INCLUSIVE, IN DRAFT FORM.  BANK HEREBY WAIVES RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING OCTOBER 31,
2007, NOVEMBER 30, 2007, JANUARY 31, 2008 AND FEBRUARY 29, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, (I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007
AND NOVEMBER 30,


 


2

--------------------------------------------------------------------------------



 


2007, INCLUSIVE, IN DRAFT FORM, AND (II) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM,
AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 7, 2008, WITH FINAL
FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT LATER THAN
MAY 15, 2008.  BANK HEREBY WAIVES (I) RECEIPT OF BORROWER’S MONTHLY COMPLIANCE
CERTIFICATES (I) FOR THE PERIODS ENDING OCTOBER 31, 2007, NOVEMBER 30, 2007,
JANUARY 31, 2008 AND FEBRUARY 29, 2008 AND (II) RECEIPT OF BORROWER’S MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31, 2007, IN DRAFT FORM,
ON OR BEFORE JANUARY 31, 2008 .”


 


(III)                               SECTION 6(6) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER ITS QUARTERLY
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007,
SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 IN DRAFT FORM AS SOON AS AVAILABLE, AND
IN ANY EVENT WITHIN FORTY-FIVE DAYS AFTER THE END OF EACH APPLICABLE QUARTER,
WITH FINAL FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS OF THE FILING OF SUCH
FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF DELIVER ITS QUARTERLY
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007,
SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 IN DRAFT FORM AS SOON AS AVAILABLE, AND
IN ANY EVENT NO LATER THAN APRIL 7, 2008, WITH FINAL FORMS TO BE DELIVERED TO
BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC
BUT IN NO EVENT LATER THAN MAY 15, 2008.  BANK HEREBY WAIVES RECEIPT OF
BORROWER’S QUARTERLY UNAUDITED FINANCIAL STATEMENT FOR THE PERIOD ENDING
DECEMBER 31, 2007 IN DRAFT FORM ON OR BEFORE FEBRUARY 15, 2008.”


 


(IV)                              SECTION 6(7) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 


“; PROVIDED, HOWEVER, BORROWER MAY DELIVER ITS ANNUAL OPERATING BUDGETS
(INCLUDING INCOME STATEMENTS, BALANCE SHEETS AND CASH FLOW STATEMENTS, BY
QUARTER) FOR ITS FISCAL YEAR END 2008 ON OR BEFORE DECEMBER 31, 2007.”


 


AND INSERTING THE FOLLOWING TEXT IN LIEU THEREOF:


 


“; PROVIDED, HOWEVER, BORROWER MAY DELIVER ITS ANNUAL OPERATING BUDGETS
(INCLUDING INCOME STATEMENTS, BY QUARTER) FOR ITS FISCAL YEAR END 2008 ON OR
BEFORE DECEMBER 31, 2007.    BANK HEREBY WAIVES RECEIPT OF BORROWER’S BALANCE
SHEET AND STATEMENT OF CASH FLOWS FOR ITS FISCAL YEAR END 2008. “


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF TEN THOUSAND DOLLARS ($10,000.00), WHICH FEE SHALL BE DUE ON
THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF . 
BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF


 


3

--------------------------------------------------------------------------------



 


JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE FOURTH AMENDMENT
AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES, CONFIRMS AND AGREES THE
DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO THE LOAN AGREEMENT, IN
ON SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION AGREEMENT, AND/OR IN
CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS CONTEMPLATED BY THE GUGGENHEIM
TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED IN THE SIXTH LOAN MODIFICATION
AGREEMENT AND THE ELEVENTH LOAN MODIFICATION AGREEMENT, RESPECTIVELY), HAVE NOT
CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

    /s/ Bradley T. Miller

 

Name:

Bradley T. Miller

 

Title:

Chief Financial Officer

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

      /s/ Michael Tramack

 

Name:

   Michael Tramack

 

Title:

    Senior Vice President

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

 

 

 

By:

    /s/ Bradley T. Miller

 

Name:

    Bradley T. Miller

 

Title:

 Chief Financial Officer

 

 

--------------------------------------------------------------------------------